DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtain resource multiplexing pattern information for a plurality of terminal devices within a first cell”. 
The limitation of obtain resource multiplexing pattern information for a plurality of terminal devices within a first cell, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processing circuitry is configured to,” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “the processing circuitry is configured to” language, “obtaining” in the context of this claim encompasses a person obtaining an information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Allowable Subject Matter
Claims 4, 5, 16, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12-15, 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al (US 2018/0054270 A1).

Regarding claim 1, Xiong teaches an electronic device for a wireless communication system, wherein the electronic device is a first electronic device serving a first cell and comprise a processing circuitry (Xiong: Fig. 3; Fig. 5, Fig. 19, [0275] target BS/electronic device) and the processing circuitry is configured to: 
determine resource multiplexing pattern information for a plurality of terminal devices within the first cell (Xiong: Fig. 15 and 19, [0275], target BS determines multiple access resource ID/multiplexing pattern information; cell has plurality of terminal, see Fig. 5); and 
inform a second electronic device serving a second cell of the determined resource multiplexing pattern information for the plurality of terminal devices within the first cell (Xiong: Fig. 19; target BS transmits the multiple access resource ID to the interfering BS).  

Regarding claim 12, Xiong teaches an electronic device for a wireless communication system, wherein the electronic device is a second electronic device serving a second cell and comprise a processing circuitry (Xiong: Fig. 3; Fig. 5, Fig. 19, [0275] interfering BS/electronic device), and the processing circuitry is configured to: obtain resource multiplexing pattern information for a plurality of terminal devices within a first cell (Xiong: Fig. 19; interfering BS receives multiple access resource ID from the target BS).  

Regarding claim 23, Xiong teaches a method for wireless communication system, comprising: 
by a first electronic device serving a first cell: determining resource multiplexing pattern information for a plurality of terminal devices within the first cell (Xiong: Fig. 15 and 19, [0275], target BS determines multiple access resource ID/multiplexing pattern information; cell has plurality of terminal, see Fig. 5);  and  7Docket No. 13111US01 Preliminary Amendment 
informing a second electronic device serving a second cell of the determined resource multiplexing pattern information for the plurality of terminal devices within the Xiong: Fig. 19; target BS transmits the multiple access resource ID to the interfering BS).  

Regarding claim 24, Xiong teaches a method for wireless communication system, comprising: by a second electronic device serving a second cell (Xiong: Fig. 3; Fig. 5, Fig. 19, [0275] interfering BS/electronic device): 
obtaining resource multiplexing pattern information for a plurality of terminal devices within a first cell (Xiong: Fig. 19; interfering BS receives   multiple access resource ID from the target BS).  

Regarding claims 2 and 13, Xiong teaches wherein the processing circuitry is further configured to obtain user related information of a plurality of terminal devices within a second cell (Xiong: Figs. 5 and 19, [0275], target BS identifies users with different cells); and wherein the resource multiplexing pattern information for the plurality of terminal devices within the first cell is determined based on user related information of the plurality of terminal devices within the first cell and obtained user related information of the plurality of terminal devices within the second cell (Xiong: [0275], target BS selects the multiple access resource ID based users with different cells). 
 
Regarding claims 3 and 15, Xiong teaches wherein the plurality of terminal devices within the first cell and the plurality of terminal devices within the second cell are located in an area where interferences between the first cell and the second cell exist (Xiong: Fig. 5 and 19; [0090]-[0091]), and a set of resources are multiplexed with a set of Xiong: Fig. 15; Fig. 19).  

Regarding claim 14, Xiong teaches wherein the processing circuitry is further configured to inform a first electronic device serving the5Docket No. 13111US01Preliminary Amendment first cell of user related information of the plurality of terminal devices within the second cell (Xiong: Fig. 19:1911; interfering BS transmits multiple access resource ID to the target BS/first electronic device); and wherein the obtained resource multiplexing pattern information for the plurality of terminal devices within the first cell is determined based on user related information of the plurality of terminal devices within the first cell and user related information of the plurality of terminal devices within the second cell (Xiong: [0275], target BS selects the multiple access resource ID based users with different cells).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2018/0054270 A1) in view of Pajukoski et al (US 2012/0328031 A1).

Regarding claims 8 and 19, Xiong does not explicitly disclose wherein a terminal device of the plurality of terminal devices within the first cell is served by the second electronic device by using the informed resource multiplexing pattern information for the terminal device, after the terminal device is handovered from the first cell to the second cell.  
	Pajukoski teaches wherein a terminal device of the plurality of terminal devices within the first cell is served by the second electronic device by using the informed resource multiplexing pattern information for the terminal device, after the terminal device is handovered from the first cell to the second cell (Pajukoski: [0142], [0153], source base station sends codebook/multiplexing pattern information to target base station; UE uses the codebook with the target base station).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Xiong wherein a terminal device of the plurality of terminal devices within the first cell is served by the second electronic device by using the informed resource multiplexing pattern information for the terminal device, after the terminal device is handovered from the first cell to the second cell as disclosed by Pajukoski to provide a system for transmitting codebooks between base stations for mobile communications (Pajukoski: Abstract).  

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2018/0054270 A1) in view of Benjebbour et al (US 2015/0085838 A1).

Regarding claims 9 and 20, Xiong does not explicitly disclose wherein informing the second electronic device of the determined resource multiplexing pattern information and obtaining the user related information of the plurality of terminal devices within the second cell are accomplished through at least one of wire and wireless interfaces; and wherein the user related information comprises at least one of location information, channel state information and device information. 
	Benjebbour teaches wherein informing the second electronic device of the determined resource multiplexing pattern information and obtaining the user related information of the plurality of terminal devices within the second cell are accomplished through at least one of wire and wireless interfaces; and wherein the user related information comprises at least one of location information, channel state information and device information (Benjebbour: Fig. 9; [0048]-[0049], a base station sending a device location information to another base station via a wire X2 interface).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Xiong wherein informing the second electronic device of the determined resource multiplexing pattern information and obtaining the user related information of the plurality of terminal devices within the second cell are accomplished through at least one of wire and wireless interface and wherein the user related information comprises at least one of location information, channel state information and device information as disclosed by Benjebbour to provide a system for forming transmission beams directed to a user terminal from a small base station (Benjebbour: Abstract).  


Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (US 2018/0054270 A1) in view of Nikopour et al (US 2014/0140360 A1).

Regarding claims 10 and 21, Xiong teaches wherein: if the plurality of terminal devices access respective cells by SCMA, the resource multiplexing pattern information comprises mapping matrices for the terminal devices (Xiong: [0087], [0176], SCMA codebook/matrices); if the plurality of terminal devices access respective cells by PDMA, the resource multiplexing pattern information comprises pattern matrices for the terminal devices (Xiong: [0087], [0173], PDMA codebook matrix sequence); and if the plurality of terminal devices access respective cells by IDMA, the resource multiplexing pattern information comprises interleaver identification information for the terminal devices (Xiong: [0008], [0187], IDMA interleaver information).  
	Xiong does not explicitly disclose mapping matrices and constellations for the terminal devices in the SCMA case.
	Nikopour teaches mapping matrix and constellation in SCMA (see [0065]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Xiong if the plurality of terminal devices access respective cells by SCMA, the resource multiplexing pattern information comprises mapping matrices and constellations for the terminal devices as disclosed by Benjebbour to provide a system for sparse code multiple access (Nikopour: Abstract).  

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478